Judge Simpson
delivered the opinion of the Court.
This is a suit between husband and wife, brought by the wife, to obtain a decree for alimony. It exhibits a lamentable picture of family discord, resulting from unrestrained passions and perverse temper. The conduct of both is alike reprehensible. The wife seems occasionally to have been actuated by the very spirit of mischief, resorting to every species of annoyance, for the avowed purpose of irritating and provoking hex-husband. The husband, at times, drank to excess, and when in a state of intoxication used, on three or four different occasions, personal violence towards his wife. These occurrences, however, were generally brought about by the misconduct of the wife, and one of them was produced by her, having first used a stick upon the person of her husband.
The law, with due consideration for the frailty of human nature, does not require the conduct of the wife to be entirely blameless, to entitle her to alimony. But when it is evident that she has been the chief cause of all the disturbances and scenes of violence in the family, and has pursued a systematic course of petty annoyances, with a view, as expressed by herself, to harrass hex-husband and drive him to desperation, to sustain hex-claim to alimony under such circumstances, would be to encourage family dissensions, and a contemptuous dis*121regard of those duties imposed by the marriage relation.
J. Sf TV. L. Harlan for plaintiff; Turner and F. Ballinger for defendant.
It is the policy of the law to impress those who enter into the marriage relation, with the idea that it is to be as permanent as their lives.
That a wife continued to live withher husband after acts of violence, is proof that she did not consider herself in danger.
A decree dismissing a bill for alimony, is no bar to another suit founded upon subsequently accruing causes.
It is the policy of the law, and necessary to the purity and usefulness of the institution of marriage, that those who enter into it should regard it as a relation permanent as their own lives; its duration not depending upon the whim or caprice of either; and only to be dissolved when the improper conduct of one of the parties, (the other discharging its duties with fidelity, as far as practicable under the circumstances,) shall render the connection wholly intolerable or inconsistent with the happiness or safety of the other.
The wife, in this instance, continued to live with the husband for some years after the occurrence of these scenes of personal violence. It is, therefore, apparent she did not consider her life in danger, or apprehend any further cruel treatment from her husband, although their quarreling continued as violent as ever.
We are of opinion, therefore, there was no error in the refusal of the Court to decree her alimony, for the purpose of a separate maintenance. She is, however, still the wife of the defendant. It is his duty to receive her and maintain her at his own house. If he refuses to do so, or if upon her return with his consent, she conducts herself with reasonable propriety, and his treatment should be unkind and cruel, in either event, she will be entitled, by invoking the aid of the Chancellor, to a decree for alimony. The decree in this case forms no bar to any claim growing out of the subsequent conduct of the parties.
Wherefore, the decree is affirmed.